Burke, J.
(dissenting). I dissent and vote to reverse on the ground that the evidence presented in this case and in other cases coming from Kings County clearly indicates that there was no way to ascertain with accuracy the correct number of irregularities, since there was, by the admission of the Board of Elections, utter confusion. Under the circumstances the rule of probability could not apply. In addition, there were voters who were *660permitted to vote illegally: (1) those persons who had not voted for two years; (2) voters whose registration had taken place on street corners and had not been properly attested in accordance with the Election Law; (3) there was evidence that thousands of voters were turned away from the polls because many polling places opened late and closed early, and (4) in a great number of election districts there was only one clerk although two are required by law. This problem was compounded by the failure of the Election Board to have an appropriate number of voting machines at the polling places with the result that many individuals, because of this shortage and the limitation of voting hours, were denied the right to vote. Under these circumstances, on this record there was no way legally to determine who was rightfully elected in a Congressional race of this magnitude and national importance where the plurality was a mere 609 votes.